                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN


REVEREND GREG LEWIS, SOULS
TO THE POLLS, VOCES DE LA
FRONTERA, BLACK LEADERS
ORGANIZING FOR COMMUNITIES,
AMERICAN FEDERATION OF
TEACHERS LOCAL, 212, AFL-CIO,
SEIU WISCONSIN STATE COUNCIL,
AND LEAGUE OF WOMEN VOTERS
OF WISCONSIN,


             Plaintiffs,
                                                 Case      No.     3:20-cv-284-wmc
      v.                                         (consolidated with Case Nos. 3:20-
                                                 cv-249-wmc and 3:20-cv-278-wmc)
DEAN KNUDSON, JULIE M.
GLANCEY, ROBERT F. SPINDELL,
JR., MARK L. THOMSEN, ANN S.
JACOBS, MARGE BOSTELMANN, in
their official capacities as members of
the Wisconsin Elections Commission,
MEAGAN WOLFE, in her official
capacity as the Administrator of the
Wisconsin Elections Commission,

             Defendants.


      THE WISCONSIN LEGISLATURE’S MOTION TO INTERVENE
     OR, ALTERNATIVELY, FOR LEAVE TO FILE AN AMICUS BRIEF
                     IN LEWIS V. KNUDSON


      The Joint Committee on Legislative Organization, on behalf of the Wisconsin

Legislature (“Legislature”), hereby moves under Rule 24 of the Federal Rules of Civil

Procedure to intervene in Lewis v. Knudson as a defendant or, alternatively, under

Rule 1 of the Federal Rules of Civil Procedure and this Court’s inherent authority for
leave to file an amicus brief.    The Legislature has contemporaneously filed a

memorandum setting forth the grounds for this Motion, as well as a Proposed Motion

to Dismiss the Complaint, Proposed Brief As Intervenor Or Amicus Curiae In

Opposition To Plaintiffs’ Motion For A Temporary Restraining Order And In Support

Of Dismissal Of This Case, and Proposed Response to Plaintiffs’ Statement of Record

Facts. For the reasons set forth in its supporting memorandum, the Legislature

respectfully requests that this Court grant its Motion to Intervene Or, Alternatively,

For Leave To File An Amicus Brief In Lewis v. Knudson.



Dated this 31st day of March, 2020.

                                 Respectfully submitted,

                                      /s/ Misha Tseytlin
                                      Misha Tseytlin (State Bar No. 1102199)
                                      Kevin M. LeRoy (State Bar No. 1105053)
                                      TROUTMAN SANDERS LLP
                                      227 W. Monroe Street, Suite 3900
                                      Chicago, IL 60606
                                      (608) 999-1240
                                      (312) 759-1939 (fax)
                                      misha.tseytlin@troutman.com
                                      kevin.leroy@troutman.com

                                      Ryan J. Walsh (State Bar No. 1091821)
                                      Amy Miller (State Bar No. 1101533)
                                      EIMER STAHL LLP
                                      10 East Doty Street
                                      Suite 800
                                      Madison, WI 53703
                                      (608) 442-5798
                                      (608) 441-5707 (fax)
                                      rwalsh@eimerstahl.com
                                      amiller@eimerstahl.com

                                      Attorneys for the Wisconsin Legislature


                                          -2-
